Petition for Writ of Prohibition
Dismissed and Memorandum Opinion filed September 30, 2010.
 
            
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00923-CR
____________
 
IN RE JAMES DYER, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF PROHIBITION
 
 
 

M E M O R
A N D U M   O P I N I O N
            On September 27, 2010, Relator, James Dyer, filed a petition
for writ of prohibition and injunction in this court.  See Tex. Gov’t
Code Ann §22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.  In his
petition, relator seeks to prohibit or enjoin enforcement of orders issued by
the Honorable Jan Crocker, presiding judge of the 184th District Court in
Harris County.  
Our authority to issue writs of prohibition or injunction is limited to
occasions where doing so is necessary to enforce our jurisdiction.  See Tex.
Gov’t Code Ann. § 22.221(a); Holloway v. Fifth Court of Appeals, 767
S.W.2d 680, 683 (Tex. 1989) (purpose of writ of injunction is to enforce or
protect appellate court’s jurisdiction); In re Garza, 153 S.W.3d 97, 103
(Tex. App.—San Antonio 2004, orig. proceeding) (authority to issue writ of
prohibition limited to enforcing appellate jurisdiction).  A writ of
prohibition is limited to cases in which he have actual jurisdiction over a
pending proceeding.  In re Yates, 193 S.W.3d 151, 152 (Tex. App.—Houston
[1st Dist.] 2006, orig. proceeding).  We have no pending proceeding; therefore,
our jurisdiction is not implicated in this case.  
In addition, relator has not established that he is entitled to relief. 
Relator has not included copies of the orders complained of or any other
evidence of the trial court’s ruling.  See Tex. R. App. P. 52.3(k) (stating
that the petition must contain a certified or sworn copy of order complained
of, or other document showing matter complained of); see also Tex. R.
App. P. 52.7 (stating that relator must file a certified or sworn copy of every
document material to claim for relief and authenticated transcript from any
underlying proceeding).  
            Accordingly, the petition for writ of prohibition is ordered
dismissed.
 
                                                            PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Sullivan.
Do Not
Publish — Tex. R. App. P. 47.2(b).